DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Augsburg et al. (US 2007/0094476) (hereafter Augsburg), in view of Gochman et al. (US 5,860,147) (hereafter Gochman).
As per claims 1 and 17, Augsburg teaches a storage management apparatus, comprising: 
at least one translation look-aside buffer, configured to store a plurality of cache entries, wherein the plurality of cache entries comprise a plurality of level l cache entries and a plurality of level 2 cache entries (fig. 2, lower level tlb, upper level tlb; [0021], [0022]); and 
an address translation unit (fig. 2, 140), coupled to the at least one translation look-aside buffer (fig. 2), and adapted to translate, based on one of the plurality of level 1 cache entries, a virtual address specified by a translation request into a corresponding translated address when a virtual page number of the virtual address is determined to be consistent with a virtual address tag of one of the plurality of level 1 cache entries, thereby indicating one of the plurality of level 1 cache entries being hit(([0016]-[0017]), or when the translation request does not hit any one of the plurality of level 1 cache entries, translated based on one of the plurality of level 2 cache entries, a virtual address specified by the translation request into a corresponding translated address ([0021] describes the translation and/or miss).
Augsburg does not explicitly teach wherein to determine whether the virtual page number of the virtual address is consistent with the virtual address tag of one of the plurality of level 1 cache entries, the address translation unit is adapted to compare between the virtual page number and the virtual address tag based on a size flag that indicates a quantity of valid bits of the virtual
address tag for comparison with the virtual page number.
However, Gochman teaches wherein to determine whether the virtual address is consistent with the virtual address tag of one of the plurality of entries, the address translation unit is adapted to compare between the virtual address and the virtual address tag based on a size flag that indicates a quantity of valid bits of the virtual address tag for comparison with the virtual address (Abstract).
It would have been obvious before the effective filing date of the claimed invention to have combined the size flags of Gochman with the address translation of Augsburg because it allows for a fully associative translation look-aside buffer that supports more than one size of memory pages (col. 1, lines 50-55).
As per claims 2 and18, Augsburg teaches wherein each cache entry, of the plurality of cache entries, is stored in a plurality of registers, and wherein the plurality of registers comprise: 
a first register, configured to store the virtual address tag to indicate a virtual page mapped in the cache entry (fig. 1, 14, wherein that memory location is construed to be a register); and 
a second register, configured to store a translated address tag to indicate a translated page to which the virtual page is mapped (fig. 1, 16) wherein page sizes of the virtual page and the translated page mapped in each cache entry are consistent ([0015] describes the consistent page sizes).
As per claims 3 and 19, Augsburg teaches a control unit coupled to the address translation unit, and adapted to: 
when the virtual address specified by the translation request does not hit any one of virtual address tags in the plurality of cache entries, obtain, from a root page table, a to-be- refilled entry that matches the virtual address specified by the translation request: and write the to-be-refilled entry to the at least one translation look-aside buffer ([0020] wherein there could be multiple TLB levels and [0022] describes a fill from an upper level tlb).
As per claims 4 and 20, Augsburg teaches wherein the address translation unit is adapted to: 
determine whether the virtual address specified by the translation request hits the plurality of level 1 cache entries; and when one of the plurality of level 1 cache entries is hit translate, based on the hit level 1 cache entry,  the virtual address specified by the translation request into a corresponding translated address ([0021]); when none of the plurality of level 1 cache entries is hit, determine whether the virtual address specified by the translation request hits the plurality of level 2 cache entries ([0021]); 
when one of the plurality of level 2 cache entries is hit, translate, based on the hit level 2 cache entry, the virtual address specified by the translation request into a corresponding translated address ([0022]); and 
when none of the plurality of level 2 cache entries is hit, provide mismatch information to the control unit, so that the control unit obtains the to-be-refilled entry ([0023] wherein the miss signal is the mismatch information and page table 120 is access to retrieve the data).
As per claim 12, Augsburg teaches wherein in the at least one translation look-aside buffer, a quantity of the level 1 cache entries is less than or equal to a quantity of the level 2 cache entries ([0022]).
As per claim 13, Augsburg teaches a processor comprising the storage management apparatus according to claim 1 ([0019]).
As per claim 15, Augsburg teaches a load/store unit, wherein the load/store unit provides the translation request to the address translation unit. wherein the translation request specifies a virtual address of a memory access instruction: and 
the address translation unit communicates with a second translation look-aside buffer in the at least one translation look-aside buffer, and provides a translated address of the memory access instruction to the load/store unit based on the cache entry provided by the second translation look-aside buffer.
As per claim 16, Augsburg teaches a computer system, comprising the processor according to claim 13; and a memory, coupled to the processor ([0019]).
As per claim 21, Augsburg teaches wherein each of the plurality of level 1 cache entries is different from each of the plurality of level 2 cache entries (As indicated in fig. 2, lower level tlb and upper level tlb are different; in an alternative interpretation the cache entries that result in a miss but a hit in the upper level tlb are different).
As per claim 22, Augsburg teaches wherein each data bit in the virtual page number of the virtual address is compared with each data bit in the virtual address tag of each of the plurality of level 1 cache entries to indicate that the translation request hits any one of the plurality of level 1 cache entries ([0016] describes how the tag is a group of bits and during translation the virtual address of the instruction is used to check whether the tlb has the corresponding virtual address.  In order to check whether the virtual page number is the same as the tag there must be a comparison on a bit by bit basis since that is how the tag/page number are compared).
Claims 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Augsburg and Gochman as applied to claim 3 above, and further in view of Wakino (US 2016/0125569).
As per claim 5, the combination of Augsberg and Gochman teaches all the limitations if claim 1.  The combination does not explicitly teach wherein the control unit is further adapted to: 
when the plurality of level 1 cache entries are not hit and one of the plurality of level 2 cache entries is hit, select one of the plurality of level I cache entries based on a preset algorithm, and replace the selected one of the plurality of level 1 cache entries with the hit level 2 cache entry.
However, Wakino teaches wherein the control unit is further adapted to: 
when the plurality of level 1 cache entries are not hit and one of the plurality of level 2 cache entries is hit, select one of the plurality of level I cache entries based on a preset algorithm, and replace the selected one of the plurality of level 1 cache entries with the hit level 2 cache entry ([0064]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the replacement algorithm of Wakino with the system of the combination of Augsberg and Gochman because it provides a means of evicting data which has not been accessed for the longest time to make space for more recently accessed data ([0064]). 
As per claim 6, Wakino teaches wherein the plurality of registers further comprise: 
a third register, configured to store a reference flag to indicate whether the cache entry is a least recently hit cache entry ([0064] wherein the reference flag is the tag and position within the queue).
As per claim 7, Wakino teaches wherein when selecting a to-be-replaced plurality of level 1 cache entry based on the preset algorithm, the control unit is adapted to select a least recently hit level 1 cache entry based on the reference flag of each level 1 cache entry ([0064]).
As per claim 8, Wakino teaches wherein when selecting the one of the plurality of level 1 cache entries based on the preset algorithm, the control unit is adapted to select a first written level 1 cache entry based on a sequence in which the plurality of level 1 cache entries are written to the at least one translation look-aside buffer ([0064]).
As per claim 9, Augsberg teaches wherein when the plurality of level 1 cache entries are not hit and one of the plurality of level 2 cache entries is hit, the control unit is further adapted to write the replaced level 1 cache entry as a level 2 cache entry to the at least one translation look-aside buffer ([0020]).
As per claim 10, Gochman teaches a fourth register, configured to store a size flag to indicate the page size of the virtual page or the translated page (Abstract).
As per claim 11, the combination of Augsberg, Wakino and Gochman teaches wherein when the plurality of level l cache entries are not hit and one of the plurality of level 2 cache entries is hit, the control unit is further adapted to select the to-be-replaced level 1 cache entry based on the size flag, so that page sizes to which the hit level 2 cache entry and the replaced level I cache entry are mapped are equal (Augsberg and Wakino teaches replacing cache lines and Gochman teaches wherein selection is based on size).
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Augsberg and Gochman as applied to claim 13 above, and further in view of Gupta et al. (US 2013/0227245) (hereafter Gupta).
As per claim 14, the combination of Augsberg and Gochman teaches all the limitations of claim 13.  Augsberg further teaches a unit, wherein the unit provides the translation request to the address translation unit, wherein the translation request specifies a virtual address of a data ([0036] wherein the instruction is fetched from the unit); and 
the address translation unit communicates with a first translation look-aside buffer in the at least one translation look-aside buffer. and provides a translated address of the pre- fetch instruction to the instruction pre-fetch unit based on the cache entry provided by the first translation look-aside buffer (as illustrated in fig. 3).
The combination does not explicitly teach wherein the unit is a prefetch instruction unit and wherein the data is a prefetch instruction.
However, Gupta teaches wherein the unit is a prefetch instruction unit and wherein the data is a prefetch instruction ([0035]-[0036]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the prefetch instruction unit and prefetch instruction of Gupta with the system of the combination of Augsberg and Gochman because prefetching reduces latency ([0007]).
Response to Arguments
With respect to the 102 rejection, Applicant’s arguments are moot as the rejection has been updated to take Applicant’s amendments into consideration.
With respect to the 103 rejection, Applicant submits that the cited prior art does not teach replacement in a multi-level cache architecture.  
	Examiner respectfully disagrees. Augsberg teaches the multi-level cache structure, and Wakino teaches the replacement algorithm used by the multi-level cache for cache eviction and/or replacement.  Therefore, the combination does teach the recited limitation and while the rejection has been updated for the newly amended subject, the art used to teach the limitation being argued is still used to reject the “replacement in a multi-level cache architecture” limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139